Citation Nr: 1707368	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to a rating in excess of 10 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his partner


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a right shoulder disability, a right arm disability, a neck disability, and residuals of a head injury, and denied entitlement to an increased rating for the Veteran's service-connected anxiety.  The rating decision also denied the Veteran's petition to reopen the claim of service connection for a lumbar spine disability.

The Veteran and his partner testified before the undersigned at a videoconference hearing in November 2014.  A transcript of that hearing is of record.

In a January 2015 decision, the Board granted the Veteran's petition to reopen the claim of service connection for a lumbar spine disability and remanded all other issues on appeal for additional development.  Thereafter, in a May 2016 decision, the Board denied service connection for residuals of a head injury and remanded all other issues on appeal for additional development in the form of VA examinations.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2016 Board remand instructed the AOJ to schedule the Veteran for VA examinations to determine the current severity of the Veteran's service-connected anxiety and the nature and etiology of his claimed back, neck, right shoulder, and right arm disabilities.  The record shows that the AOJ requested such examinations in June 2016, but subsequently canceled them in light of the Veteran's failure to report.  See November 2016 supplemental statement of the case.

In December 2016, the Veteran indicated that he missed the VA examinations because he was not informed of their time or location.  He further requested that the examinations be rescheduled.  See report of general information and correspondence from December 2016.  There is no indication that the AOJ notified the Veteran of the VA examinations scheduled for July and August 2016.  As such, the Veteran has shown good cause for his failure to appear.  On remand, the AOJ should reschedule him for the VA examinations.  Proper notice should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected anxiety.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his back disability, neck disability, right shoulder disability, and right arm disability.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner is to identify all back disabilities, neck disabilities, right shoulder disabilities, and right arm disabilities. Thereafter, the examiner is to provide an opinion as to the following:

Is it at least as likely as not (a 50 percent probability or more) that any back, neck, shoulder, and/or arm disability is related to active service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss the Veteran's lay evidence regarding an in-service motor vehicle accident and related injuries, as well as an additional in-service back injury sustained from carrying timber. 

The examiner should also discuss medical evidence in the claims file, particularly records noting a 1960 work related back injury and 1975 work related back injury with subsequent chronic back pain and disc surgery and private treatment records dated in November 1983 noting a 6 to 8 year history of disabling arthritis of the cervical and lumbar spine.  The December 2013 motor vehicle accident must also be discussed.

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




